PD-0490&0491-15                                            RECEIVED IN
                                                                       COURT OF CRIMINAL APPEALS
                                                                                JUN 29 2015
           COURT OF APPEALS CAUSE NOS. 05-14-00212-CR and 05-14-00213-CR
              TRIAL COURT CAUSE NOS. 401-81063-2011 &401-8()fe2teSta, Clerk
JOE POLANCO, Appellant                        §               IN THE COURT OF CRIMINAL                     r
                                              §               APPEALS                                   V\J

vs.
                                              §
                                              §               IN AUSTIN, TEXAS
                                                                                                    v"
                                                                                                  ^ .
                                              §                                       Vv 4
THE STATE OF TEXAS, Appellee                  §               401st JUDICIAL DISTRICT Jr i /

                      MOTION FOR EXTENSION OF TIME TO FILE                                             V        ;v
              APPELLANT'S PETITION FOR DISCRETIONARY REVIEW                                                    0*
TO THE HONORABLE JUDGES OF SAID COURT:


      COMES NOW, Joe Polanco, Appellant, and files this Motion for Extension of Time to File

Appellant's Petition for Discretionary Review, pursuant to Rules 10.5(b) and 68.2(c), Texas

Rules of Appellate Procedure. As grounds in support of this Motion, Appellant states the

following:

        1. The Court of Appeals for the Fifth District of Texas at Dallas issued a Memorandum

Opinion on February 25, 2015.                                                C0URT 0F CRIMINAL APPEALS
        2. The Appellant submitted to the Court aMotion for Rehearing.                        y
        3. The Motion for Rehearing was denied on March 27, 2015.                 Abel Acosta, Clerk

        4. Appellant requests an extension of sixty (60) days to file the Petition.

        5. Appellant is requesting additional time to prepare a Petition for Discretionary Review

in that Appellant is continuing to make efforts to try and retain counsel to assist him through this

process.


        6. If an attorney is retained, the attorney will need additional time to review all

documents necessaryto assist him/her in preparing a Petition for Discretionary Review.
       7. Due to the weather, Appellant has fallen behind in meeting deadlines through his

employment which is making it difficult for him to attempt the preparation of the Petition.

       8. Appellant's grandmother has been very ill and Appellant has been informed that she is

suffering from Dementia. That has been very difficult for Appellant.

       9. Appellant was also involved in a matter regarding the custody of his daughter which

was scheduled for trial on June 23, 2015. Appellant is now able to focus solely on this matter.

                                            PRAYER


    Appellant prays that he be granted the relief requested in this motion and that said Court

allow him a sixty (60) day extension to prepare a Petition for Discretionary Review.




                                                    JOJi3>OiLANCO
                                                    pro se
                                                          Coolmist Creek
                                                     Little Elm, Texas 75069
                                                     Telephone: (972) 404-6818



                                CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed to Greg
Willis, John R. Rolater, Jr., and Zeke Fortenberry, Collin County District Attorney, 2100
Bloomdale Road, Suite 20004, McKinney Texas 75071-8313 this 2. j            day ofJune, 2015.